             Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SUSAN K., 1

                                                    Plaintiff,              Case # 20-CV-437-FPG

v.                                                                          DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                    Defendant.


                                             INTRODUCTION

          Plaintiff Susan K. brings this action pursuant to the Social Security Act seeking review of

the final decision of the Commissioner of Social Security that denied her application for Disability

Insurance Benefits and Supplemental Security Income under Titles II and XVI of the Act. ECF

No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c). Both parties

moved for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). ECF

Nos. 16, 17. For the reasons that follow, Plaintiff’s motion is GRANTED, the Commissioner’s

motion is DENIED, and the ALJ’s decision is REMANDED to the Commissioner for further

administrative proceedings.

                                              BACKGROUND

          In June 2014, Plaintiff applied for DIB and SSI with the Social Security Administration

(“the SSA”). Tr. 2 187. She alleged disability since March 2013 due to post-concussion syndrome,

vertigo, chronic migraines, memory loss, cognitive issues, concentration issues, rheumatoid

arthritis, fibromyalgia, depression, and anxiety. Tr. 114-15, 187. In March 2017, Administrative


1
 Under this District’s Standing Order, any non-government party must be referenced solely by first name
and last initial.
2
    “Tr.” refers to the administrative record in this matter. ECF No. 13.

                                                       1
          Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 2 of 8




Law Judge Stephen Cordovani (“the ALJ”) issued a decision finding that Plaintiff is not disabled.

Tr. 28-49. Plaintiff appealed to this Court, which remanded the matter back to the Commissioner

for further administrative proceedings pursuant to a stipulation by the parties. Tr. 1131-38.

Plaintiff appeared before the ALJ for a new hearing and the ALJ subsequently issued a December

2019 decision finding that Plaintiff is not disabled and is not entitled to benefits under the Act,

making the ALJ’s decision the final decision of the Commissioner. Tr. 1058-92. This action seeks

review of the Commissioner’s final decision. ECF No. 1.

                                      LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation marks

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990)

(holding that review of the Secretary’s decision is not de novo and that the Secretary’s findings are

conclusive if supported by substantial evidence).




                                                 2
         Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 3 of 8




II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial

gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to Step Two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

meaning that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or combination of

impairments, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to Step Three.

       At Step Three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, id. § 416.909, the claimant is disabled. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. Id. § 416.920(f). If the

claimant can perform such requirements, then he or she is not disabled. Id. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. Id. § 416.920(g). To do so, the Commissioner must present



                                                 3
         Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 4 of 8




evidence to demonstrate that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 416.960(c).

                                          DISCUSSION

  I.   The ALJ’s Decision

       The ALJ analyzed Plaintiff’s claim for benefits under the process described above. At Step

One, the ALJ found that Plaintiff had not engaged in substantial gainful activity from March 16,

2013, her alleged onset date, through her date last insured of December 31, 2018. Tr. 1064. At

step two, the ALJ found that, through the date last insured, the Plaintiff had the following severe

impairments: obesity, post-concussion syndrome with migraine headaches, occipital neuralgia and

vertigo, rheumatoid arthritis, fibromyalgia, insomnia, generalized anxiety disorder, and depressive

disorder. Id. At step three, the ALJ found that these impairments did not meet or medically equal

any Listings impairment. Id.

       Next, the ALJ determined that Plaintiff had the RFC to perform sedentary work with

additional limitations. Tr. 1068. At step four, the ALJ found that Plaintiff had no past relevant

work. Tr. 1081. At step five, the ALJ found that there were jobs that existed in significant numbers

in the national economy that Plaintiff could perform. Id. The ALJ therefore found that Plaintiff

was not disabled. Tr. 1082-83.

 II.   Analysis

       Plaintiff argues that remand is warranted on two grounds: (1) the ALJ improperly evaluated

the opinion evidence of Alanna Castaldo, RPA-C and Cassondra Stolzenburg, PA-C, ECF No. 16-

1 at 22-29; and (2) the ALJ improperly “cherry-picked” evidence which resulted in an RFC not



                                                 4
         Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 5 of 8




supported by substantial evidence, id. at 19-22. Because the Court agrees that remand is required

based on the ALJ’s assessment of the opinion of Cassondra Stolzenburg, PA-C, it does not address

Plaintiff’s other arguments.

       Plaintiff takes issue with the ALJ’s assignment of only “little weight” to the opinion of

Cassondra Stolzenburg, PA-C (“Stolzenburg”). ECF No. 16-1 at 26-29. The ALJ assigned little

weight to Stolzenburg’s opinion because it was “inconsistent with the longitudinal medical

records, and belied by the [Plaintiff’s] own activity level.” Tr. 1079. Plaintiff argues that the

ALJ’s rejection of Stolzenburg’s opinion “largely ignores” some of the limitations expressed

therein and that the relevant factors of “frequency, length, nature, and extent of [Plaintiff’s]

treatment” with Stolzenburg supports the opinion. ECF No. 16-1 at 26.

       The Commissioner responds that the ALJ gave adequate reasons for discounting

Stolzenburg’s opinion and considered the relevant factors, including treatment relationship. ECF

No. 17-1 at 18. Additionally, the Commissioner notes that the ALJ “need not mention every piece

of evidence or explain all of his reasoning”—especially in light of the fact that Stolzenburg, as a

physician’s assistant, is a “non-acceptable medical source.” Id.

       The Commissioner is correct that Stolzenburg is a not an “acceptable medical source,”

within the meaning of the relevant regulations, but rather an “other” medical source. 20 C.F.R. §§

404.1513(d)(1), 416.913(d)(1). “While opinions from ‘other sources’ are ‘important’ and ‘should

be evaluated on key issues such as impairment severity and functional effects,’ S.S.R. 06-03p,

2006 WL 2329939, *3 (S.S.A. Aug. 9, 2006), they are not ‘presumptively entitled to controlling

weight.’” Thomas v. Berryhill, 337 F. Supp. 3d 235, 240 (W.D.N.Y. 2018) (citing Sirris v. Colvin,

No. 15-CV-1003, 2016 WL 6090585, *3 (W.D.N.Y. Oct. 19, 2016)).                 Nonetheless, “[t]he

regulations permit consideration of opinions by other treating sources ‘to show the severity of [the



                                                 5
          Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 6 of 8




claimant’s] impairment(s) and how it affects [the claimant’s] ability to work.” Id. (quoting

Fitzwater v. Berryhill, No. 16-cv-696, 2017 WL 4563899, *5 (W.D.N.Y. Oct. 13, 2017)

(alterations in original) (citation omitted)).

        An ALJ may exercise his or her discretion “to decide that the opinions of ‘other sources’ .

. . are entitled to no weight or little weight,” however, “those decisions should be explained” and

based on the evidence in the record as a whole. Oaks v. Colvin, No. 13-CV-917, 2014 WL

5782486, *8 (W.D.N.Y. Nov. 6, 2014). “As with ‘recognized medical sources, the amount of

weight to give [other source] opinions is based in part on the examining and treatment relationship,

length and frequency of the examinations, the extent of relevant evidence given to support the

opinion, and consistency with the record as a whole.’” Thomas, 337 F. Supp. 3d at 241 (quoting

Fitzwater, 2017 WL 4563899 at *5 (alteration omitted) (additional citation and internal quotation

marks omitted)).

        In addition, the ALJ should “explain the weight given to opinions from these ‘other

sources,’ or otherwise ensure that the discussion of the evidence in the determination or decision

allows a claimant or subsequent reviewer to follow the [ALJ]’s reasoning.” Sirris, 2016 WL

6090585 at *3 (citing S.S.R. 06-03p, 2006 WL 2329939 at *6).

        Here, Stolzenburg issued a physical RFC questionnaire, dated March 25, 2019. Tr. 1575-

82. That report indicated that Plaintiff began treatment at Stolzenburg’s office in 2013. Tr. 1577.

Stolzenburg diagnosed Plaintiff with post-concussion syndrome, indicating that her symptoms

included dizziness, migraines, insomnia, difficulty balancing, mixes up speech, difficulty

concentrating, short term memory issues, and difficulties doing basic tasks like going to the

grocery store due to dizziness and nausea. Tr. 1577. As a part of her clinical assessments,

Stolzenburg indicated, inter alia, that (1) Plaintiff would need hourly breaks that could last an



                                                 6
         Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 7 of 8




hour; and (2) Plaintiff would miss four days per month of work due to her impairments or

treatment. Tr. 1579-80.

       The ALJ discussed Stolzenburg’s opinion in his determination, specifically acknowledging

her findings that Plaintiff would sometimes require unscheduled breaks, would likely need such

breaks every hour, and would be absent from work more than four days per month. Tr. 1079. On

balance, the ALJ attributed “little weight” to Stolzenburg’s opinion as “inconsistent with the

longitudinal medical records, and belied by the [Plaintiff’s] own activity level.” Tr. 1079.

       As explained above, an ALJ evaluating the opinion of non-acceptable medical sources is

obligated to “ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the adjudicator’s reasoning, when such opinions may

have an effect on the outcome of the case.” SSR 06–3p, 2006 WL 2329939, at *6 (S.S.A. Aug. 9,

2006). Here, the ALJ failed to meet that obligation. The ALJ failed to discuss portions of

Stolzenburg’s opinion without providing an explanation for failing to do so. For example, he did

not mention or discuss the fact that Stolzenburg opined that, when Plaintiff required an

unscheduled break—which would likely occur every hour—she would likely need “at least an

[hour]” of rest, sometimes more if her symptoms were particularly bad, before she could return to

work. See Tr. 1079, 1579. This finding in Stolzenburg’s opinion bears on Plaintiff’s ability to

perform the limited range of sedentary work the ALJ ascribed to Plaintiff—and thus would have

an effect on the outcome of this case. Yet, the ALJ made no mention of it.

       Furthermore, there is no indication that the length and frequency of Plaintiff’s treating

relationship with Stolzenburg entered the ALJ’s calculus in any manner—as it should under the

law. See Beckers v. Colvin, 38 F. Supp. 3d 362, 371 (W.D.N.Y. 2014). Plaintiff has undergone

“continued” treatment with Stolzenburg since 2013, Tr. 1577, yet the ALJ’s decision lacks any



                                                 7
           Case 1:20-cv-00437-FPG Document 20 Filed 09/21/21 Page 8 of 8




discussion of this factor and fails to account for whether the ALJ considered it when assigning

weight to Stolzenburg’s opinion. See Hernandez v. Astrue, 814 F. Supp. 2d 168, 188 (E.D.N.Y.

2019).

         While “the ALJ is not obligated to reconcile explicitly every conflicting shred of medical

testimony, he cannot simply selectively choose evidence in the record that supports his

conclusions.” Montanez v. Berryhill, 334 F. Supp. 3d 562, 565 (W.D.N.Y. 2018) (citation &

internal quotation marks omitted). On remand, the ALJ is directed to clearly delineate which

portions of Stolzenburg’s opinions will be incorporated into his RFC finding, which will not be

included, and the reasons for those determinations. To the extent that the ALJ does not include

portions of Stolzenburg’s opinion, the ALJ is directed to explain, in accordance with SSR 06–03p,

why the opinion was not afforded more significant weight.

                                         CONCLUSION
         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 16,

is GRANTED, the Commissioner’s motion for judgment on the pleadings, ECF No. 17, is

DENIED, and the matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

         IT IS SO ORDERED.

Dated: September 21, 2021
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              United States District Judge
                                              Western District of New York




                                                 8
